        Case 6:19-cv-00263-ADA Document 1 Filed 04/15/19 Page 1 of 4




                        In the United States District Court
                         For the Western District of Texas
                                  Waco Division

 Scott and White Health Plan,                   §
                                                §
                        Plaintiff,              §
                                                §
 v.                                             §
                                                §      Civil Action No. 6:19-cv-263
 DST Pharmacy Solutions, Inc., f/k/a            §
 Argus Health Systems, Inc.,                    §
                                                §
                        Defendant.              §


        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION

        Defendant DST Pharmacy Solutions, Inc. (“Defendant”) removes this action

from the 169th Judicial District Court of Bell County, Texas to this Court pursuant to

and in accordance with 28 U.S.C. §§ 1332, 1441, because there is complete diversity

of the parties and the amount in controversy exceeds $75,000, excluding interest and

costs. As grounds for removal, Defendant states as follows:

                           Facts Supporting Removal

   1.     Plaintiff Scott and White Health Plan (“Plaintiff”) is a Texas non-profit

health maintenance organization, having its principal place of business at 1206 West

Campus Drive, Temple, Texas 76502. (Orig. Pet. ¶3.)

   2.     Defendant is a Delaware Corporation with its principal place of business at

1300 Washington Street, Kansas City, Missouri 64105.

   3.     On March 13, 2019, Plaintiff filed its Original Petition in the 169th District

Court of Bell County, Texas (the “Petition”).

   4.     The Petition “seeks monetary relief over $1,000,000.” (Orig. Pet. ¶2.)

   5.     Defendant was served with the Petition on March 18, 2019.

DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION
        Case 6:19-cv-00263-ADA Document 1 Filed 04/15/19 Page 2 of 4



                                 Basis for Removal

   6.     Complete Diversity of the Parties. There is complete diversity of the

parties in this case because Plaintiff is a citizen of Texas and Defendant is a citizen of

Delaware (its state of incorporation) and Missouri (the location of its principal place

of business). See 28 U.S.C. 1332(c)(1).

   7.     Amount in Controversy Exceeds $75,000. In the Petition, Plaintiff seeks

monetary relief over $1,000,000, and therefore exceeds the amount-in-controversy

requirement of Section 1332(a).

   8.     Notice of Removal Timely Filed. Defendants file this notice of removal

within 30 days of service, as required by 28 U.S.C. §1446(b)(1).

   9.     Papers from Removed Action Attached. As required by 28 U.S.C. §

1446(a), Defendant has attached as Exhibit A to this Notice of Removal all pleadings,

process, orders, and other filings in the state-court suit, and has also attached a

completed civil cover sheet.

   10.    Notice of Filing of Notice of Removal Promptly Filed. In accordance

with 28 U.S.C. § 1446(d), and to effect removal, Defendant will promptly file a true

and correct copy of this Notice of Removal, attached hereto as Exhibit B, with the

Clerk of the 169th Judicial District Court of Bell County, Texas.

                                   CONCLUSION

         As set forth above, Defendant removes this action from the 169th Judicial

District Court of Bell County, Texas to this Court pursuant to and in accordance with

28 U.S.C. §§ 1332, 1441.




DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION                                    Page | 2
     Case 6:19-cv-00263-ADA Document 1 Filed 04/15/19 Page 3 of 4



                           Respectfully Submitted,

                           FOLEY GARDERE
                           Foley & Lardner LLP

                           By: /s/ Mark T. Mitchell
                               Mark T. Mitchell
                               Texas Bar No. 14217700
                               3000 One American Center
                               600 Congress Avenue
                               Austin, Texas 78701
                               Telephone: (512) 542-7072
                               Facsimile: (512) 542-7272
                               mmitchell@foley.com

                                and

                                Sara Ann Brown
                                Texas Bar No. 24075773
                                2021 McKinney Avenue, Suite 1600
                                Dallas, Texas 75201
                                Telephone: (214) 999-4887
                                Facsimile: (214) 999-4667
                                sabrown@foley.com

                                ATTORNEYS FOR DEFENDANTS




DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION                      Page | 3
      Case 6:19-cv-00263-ADA Document 1 Filed 04/15/19 Page 4 of 4



                          CERTIFICATE OF SERVICE

  I certify that on April 15, 2019, a copy of the foregoing was served on counsel for
Plaintiff via the Court’s ECF system pursuant to Local Rule CV-5(a).

      Marc B. Collier
      Emily Wolf
      Norton Rose Fulbright US LLP
      98 San Jacinto Boulevard, Suite 1100
      Austin, TX 78701-4255
      marc.collier@nortonrosefulbright.com
      emily.wolf@nortonrosefulbright.com



                                                 /s/ Sara Ann Brown
                                                     Sara Ann Brown




DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION                                Page | 4
